TüRNER, J., dissenting: As I understand it, a regulation has the force and effect of law, unless it is an unreasonable interpretation of the statute. I agree with Judge Raum that these cases are covered by the regulation, and I do not understand from the opinion that the majority of the Court necessarily thinks otherwise. It is accordingly my opinion that we may not decide these cases contrary to the regulation, without finding and concluding that the regulation is an unreasonable interpretation of the statute. And it is not enough merely to conclude that they are distinguishable from and not controlled by the decision of the Supreme Court in Helvering v. Clifford, 309 U. S. 331. but are controlled by our decision in Mary Louise Bok, 46 B. T. A. 678, decided prior to the promulgation of the said regulation.